On- Motion to Dismiss.
PROYOSTY, J.
The transcript having been filed more than three days after the return day, and there being a motion to dismiss, the appeal must, be dismissed. Code Prac. art. 594; Laussade v. Maury, 31 La. Ann. 858.
The motion to dismiss was filed more than three days after the filing of the transcript; but a motion to dismiss, based on the tardy filing of the transcript, need not be filed within the three days following the filing of the transcript. Hudson v. Garrett, Sheriff, 47 La. Ann. 1534, 18 South. 510.
Appeal dismissed.